Porter, J.
(dissenting) : There was no affirmative testimony that the engineer saw the colts in time to have avoided the injury. The jury came to the rescue of the plaintiff and obligingly found as a fact that he did see them in time to have stopped the train. There was no testimony as to what position the colts were in or where they were immediately before they were struck. No fact was proved from which a jury could rightfully infer that the animals were in a position of danger long enough for those in charge of the train to have seen them and prevented the injury. Thirty minutes had elapsed from the time the colts left the enclosure and went upon the' right of way before the train passed. How much of this time they occupied in going the one-half mile distance is conjecture. Of course, it took them “some time” to make a few tracks and deposit some manure on the right of way, but how long a time can only be surmised. The jury assumed that after the colts had done these things they continued to stay on the track until the train came, and therefore the engineer must have seen .them; but this likewise is only conjecture. The train was running fifty miles an hour; it was twenty-five miles away when the colts first, got on the right of way, and may have been ten miles away when the tracks were made and the manüre deposited. The colts may afterward have gone to the side of the *587right of way and become frightened by the headlight and crossed the track directly in front of the engine. There was no proof of the actual facts. The animals got on the right of way through the negligence of their owner in refusing to close the gates which the railway company had erected to guard the right of way. The accident occurred at night. The railway company had the right to operate its trains at fifty or even seventy-five miles an hour or any other rate it saw fit, and was n'ot obliged to keep on the lookout for trespassing animals. Before the plaintiff could recover he was obliged to prove by a preponderance of the evidence that those in charge of the engine saw the animals in a position of •danger in time to have prevented the injury. The only way this fact could have been found by the jury was by mere speculation, conjecture and surmise, and therefore, in my opinion, a verdict for the defendant should have been ordered.
Burch, J., dissenting.